Citation Nr: 1605149	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  15-08 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 22, 1995, for the award of a 100 percent initial disability rating for schizoaffective disorder, bipolar type. 


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1951 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

By way of history, in December 1995, the Veteran filed a request to reopen a previously denied claim for entitlement to service connection for a nervous condition.  The RO denied the claim in a June 1996 rating decision.  The Veteran filed a timely substantive appeal as to the denial, and the Board denied the claim in a January 2002 decision.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court), and, in an August 2004 Order, the Court vacated the Board's January 2002 decision and remanded the case to the Board.

The Board subsequently remanded the case in August 2008 for further development consistent with the August 2004 Court Order.  In a July 2009 rating decision, the VA Appeals Management Center granted service connection for schizoaffective disorder, bipolar type, and assigned an initial disability rating of 100 percent effective December 22, 1995, the date the Veteran's request to reopen his claim for service connection was received.  The Veteran filed a timely substantive appeal as to the effective date for the award of service connection.  The Board granted an earlier effective date of January 14, 1982, for the award of service connection in a May 2013 decision.  In the decision, the Board explained that January 14, 1982, is the appropriate date for service connection because a communication received from the Veteran on that date may reasonably be construed as a claim to reopen his claim for service connection for a psychiatric disability.

In the November 2013 rating decision, the RO effectuated the Board's May 2013 grant of an earlier effective date.  The RO also awarded the Veteran a 10 percent initial disability rating for the schizoaffective disorder, bipolar type, from January 14, 1982, through December 21, 1995.  The present appeal arises from the Veteran's disagreement with the effective date assigned for the award of the 100 percent initial disability rating for schizoaffective disorder, bipolar type.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A May 2013 Board decision granted an effective date for the award of service connection for schizoaffective disorder, bipolar type, of January 14, 1982; the Veteran did not appeal that decision.

2.  The probative evidence of record shows that it is at least as likely as not that the Veteran was demonstrably unable to obtain or retain employment due to the schizoaffective disorder, bipolar type, from January 14, 1982, through December 21, 1995.


CONCLUSION OF LAW

The criteria for an effective date of January 14, 1982, and no earlier, for the award of the 100 percent initial disability rating for schizoaffective disorder, bipolar type, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1982).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As discussed in the Introduction, the appeal for an earlier effective date for the award of a 100 percent initial disability rating for schizoaffective disorder, bipolar type, arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for that disability.  Where the initial claim is one for entitlement to service connection, once service connection is granted, the claim is substantiated, and additional notice is not required under 38 U.S.C.A. § 5103(a).  Any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issues); 38 C.F.R. § 3.159(b)(3)(i) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, the Veteran's filing of a notice of disagreement as to the effective date of the 100 percent initial rating does not trigger additional VCAA notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, a notice of disagreement contesting a downstream issue such as the disability rating or effective date assigned for the grant of service connection triggers only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105, and 38 C.F.R. § 3.103.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in February 2015, which cites the applicable statutes and regulations and discusses the reasons and bases for not assigning an earlier effective date for the 100 percent initial rating.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran with respect to that issue.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, VA treatment records, and relevant, identified private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board observes there is an indication in the record that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since approximately February 1978; however, the SSA records associated with the Veteran's application for benefits are not of record.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency; however, VA will end its efforts to obtain records from a Federal department or agency if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile..  See 38 C.F.R. § 3.159(c)(2).  In this case, a letter from SSA to the Veteran dated in October 1997 indicates that his disability folder could not be located, and was probably destroyed.  Thus, the record shows that the SSA records no longer exist and that further efforts to obtain them would be futile.  As such, the Board concludes that VA has satisfied the duty to assist despite the absence of the SSA disability records.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

The Veteran seeks an effective date earlier than December 22, 1995, for the award of the 100 percent initial disability rating for schizoaffective disorder, bipolar type.  Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The rating criteria applicable throughout the rating period under consideration provided that a 100 percent rating was warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; or when there were totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the Veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1982).  The finding of only one of the criteria listed for a 100 percent rating in Diagnostic Code 9405 may be sufficient to support the assignment of that rating.  Johnson  v. Brown, 7 Vet. App. 95, 97 (1994).

The Board notes that parts of 38 C.F.R. §§ 4.130 and 4.132 were amended during the rating period under consideration; however, the rating criteria relevant to the present case were not changed during that period.  See 38 C.F.R. §§ 4.130, 4.132 (1989).

Analysis

As discussed in the Introduction, in its May 2013 decision the Board granted the Veteran an effective date of January 14, 1982, for the award of service connection for schizoaffective disorder, bipolar type.  The Veteran did not appeal that decision, and it is thus final.  See 38 U.S.C.A. § 7104(e); 38 C.F.R. § 1100.  The earliest effective date possible under the law for the award of the 100 percent initial disability rating is therefore January 14, 1982, the effective date for the award of service connection for schizoaffective disorder, bipolar type.  See 38 C.F.R. § 3.400.  Accordingly, the rating period under consideration is from January 14, 1982, through December 21, 1995.

The Veteran was afforded a VA psychological examination in May 1981.  The Veteran reported to the VA examiner that, after his discharge from service, he worked for a cousin, but that he had not worked in the past eight to ten years.  He complained of chronic sad feelings and frequent desires of committing suicide, with a history of multiple suicide attempts.  A review of the Veteran's record revealed that the Veteran had been hospitalized in a psychiatric ward from February to March 1981, and was being followed occasionally by a psychiatrist.

The May 1981 VA examiner noted the Veteran to be a short, thin, middle-age man who was clean and appropriately dressed, had a sad expression, cried easily, and was depressed, but was in contact with the reality situation.  His movements were slow, and a generalized psychomotor retardation was observed.  His speech was scant, but was coherent and relevant, and revealed no overt thought disorder.  His speech content was monotonous and referential  The Veteran's depressive feelings, lack of goals and interest, and obsessiveness about suicide predominated his speech content.  On mental status examination, the Veteran was well oriented in three spheres and his memory was superficially preserved.  However, his concentration was poor, his intellect did not correlate to his educational background, and his judgment was poor.   The examiner diagnosed the Veteran with major affective disorder and major depression, and described the Veteran's level of disability as "severe."

At a December 1995 private psychiatric evaluation, the Veteran reported a history of difficulty keeping a job due to excess absences.  He reported that he isolates himself from everyone and wants to be by himself in the house, particularly when he has intrusive memories of events that occurred during his active service.

At a February 1997 RO hearing, the Veteran's representative at the time testified that the Veteran had indicated that, after his separation from active service, he held many different jobs, could not hold on to any job, and had personal problems with all of his family and with his neighbors.  Furthermore, he was awarded SSA disability benefits based on an ulcer condition and a nervous condition.  As noted above, a letter from SSA to the Veteran dated in October 1997 indicates that his disability folder could not be located, and was probably destroyed.  The letter further indicates that the Veteran became entitled to SSA disability benefits in February 1978, but that the SSA computer system did not contain information of the diagnosis upon which the Veteran's disability claim was approved.  Nevertheless, the Board finds no evidence of record that would call into question the Veteran's assertion that the claim was approved based, at least in part, on his diagnosed psychiatric disabilities.  Therefore, the Board finds him credible in that regard.  As such, the record indicates that the Veteran was approved for SSA disability benefits in February 1978 based, at least in part, on his diagnosed psychiatric disabilities, and that the Veteran has reported difficulty obtaining and retaining jobs due to his psychiatric disability.

In summary, the record shows that the Veteran was found disabled for SSA purposes in February 1978 based in part on his diagnosed psychiatric disabilities.  In May 1981, the Veteran reported to the VA examiner that he had not worked in the past eight to ten years.  He complained of chronic sad feelings and frequent desires of committing suicide, with a history of multiple suicide attempts.  He had been hospitalized in a psychiatric ward earlier that year.  The VA examiner found the Veteran's level of psychiatric disability to be "severe."  At the December 1995 psychiatric evaluation, the Veteran reported that his psychiatric disabilities have resulted in feelings of wanting to isolate himself and have prevented him from holding a job.

The Board finds the May 1981 VA examiner's report and findings to be persuasive, as they are based on an in-person examination of the Veteran and a review of the Veteran's medical records, and they are consistent with the findings on examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  In addition, although VA is not bound by disability determinations made by SSA, the Board finds persuasive the fact that the Veteran was found disabled for SSA purposes in February 1978 based at least in part on his diagnosed psychiatric disabilities.  The Veteran has reported difficulties obtaining and retaining employment due to his service-connected psychiatric disability.  The probative evidence of record shows that his service-connected psychiatric disability is indeed severe, that the Veteran was not employed during the rating period under consideration, and that he was found disabled for SSA purposes in February 1978 based at least in part due to his service-connected psychiatric disability and has received SSA disability benefits since that time.  Thus, the Board finds that the record indicates that, during the entire rating period under consideration, the Veteran experienced a level of disability such that he was demonstrably unable to obtain or retain employment due to the schizoaffective disorder, bipolar type.

To the extent the Veteran seeks entitlement to an effective date prior to January 14, 1982, for the award of the 100 percent initial disability rating, the Board acknowledges that the record may show that entitlement arose on an earlier date.  However, entitlement to service connection for schizoaffective disorder, bipolar type, was established on January 14, 1982.  As such, the appropriate effective date for the award of the 100 percent initial disability rating is January 14, 1982, as that date is later than the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Accordingly, the criteria for an effective date of January 14, 1982, and no earlier, for the award of the 100 percent initial disability rating for schizoaffective disorder, bipolar type, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1982).



ORDER

Entitlement to an effective date of January 14, 1982, and no earlier, for the award of a 100 percent initial disability rating for schizoaffective disorder, bipolar type, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


